DETAILED ACTION
This Office Action is in response to the Amendment filed on August 24th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1, 14 & 18 have been amended; and claims 1, 14 & 18 are independent. Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 08/04/2021, with respect to the rejection(s) of claim(s) 1-3 & 6-20 under 35 U.S.C. 102(a)(2) and claim(s) 4-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Snyder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claim(s) 1-3, 6-20 are under 35 U.S.C 103(a) as being unpatentable over Kraemer et al. (Kraemer), U.S. Pub. Number 2019/0121978, in view of Snyder et al. (Snyder), U.S. Pub. Number 2019/0179712.
Regarding claim 1; Kraemer discloses a computing apparatus, comprising:
a hardware platform including at least a processor and a memory (par. 0190; fig. 5; system 500 includes a processor 510, a memory 520.); and
a security agent comprising instructions (par. 0190; fig. 5; processing instructions.) encoded in the memory to instruct the processor to:
provide a risk analysis of the human user’s operation based at least in part on the monitoring (par. 0031; a behavioral security engine leverages event-stream processing to update risk profiles of computational entities based on a stream of computer system activity.);
select a scan sensitivity based at least in part on the risk analysis (pars. 0083 & 0091; prevention sensitivity for a given category or subcategory of ransomware, without affecting scoring of other categories or subcategories; increase detection sensitivity and reduce data-loss when ransomware attempts to encrypt non-data files on non-local drives.); and
scan, with the selected sensitivity, one or more objects on the computing apparatus to determine if the one or more objects are a threat (par. 0181; fig. 4; a determination is made as to whether the threat score exceeds a threshold score associated with the ransomware category or subcategory assigned to the computational entity (CE).).

However, in the same field of endeavor, Snyder discloses system and method for prioritization of data file backups comprising monitor a human user’s operation of the computing apparatus over time, comprising determining whether a selected behavior is a security risk (pars. 0003, 0032, 0045, 0047 & 0065; perform detection/monitor operations such as tamper detection, blocking such as blocking of the lens, re-positioning such as camera and our lens re-positioning, focus changes, impact detection, human detection such as facial recognition, emotion detection, object-in-hand detection, sound classification, label detection, shot change detection, video segmentation, object recognition, motion detection, event detection, lighting detection, smart scene detection, smoke detection; detects the human after performing a human detection operation, the camera system can obtain added certainty or verification for its human detection results.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Snyder into the method of Kraemer comprising monitor a human user’s operation of the computing apparatus over time, comprising determining whether a selected behavior is a security risk to detect crime, protect humans and property, and investigate events (Snyder: par. 0003).
Regarding claim 2; Kraemer and Snyder disclose the computing apparatus of claim 1, wherein Kraemer further discloses the selected sensitivity is selected from a spectrum (Kraemer: par. 0007; the spectrum of potential threats (“threatscape”) posed by threatening software (e.g., malware, ransomware) continues to evolve rapidly.) having a first (Kraemer: par. 0055; the behavior tracking module 114 may use heuristics to differentiate potentially malicious behaviors from safe behaviors of computational units that are part of the OS, thereby reducing false positive detection of threatware.).
Regarding claim 3; Kraemer and Snyder disclose the computing apparatus of claim 1, wherein Kraemer further discloses selecting a scan sensitivity comprises selecting a sensitivity based at least in part on an enumerated list of sensitivities (Kraemer: par. 0163; fig. 3; the behavioral security engine 100 adds the directory to the set of enumerated directories in the CE’s profile state.).
Regarding claim 6; Kraemer and Snyder disclose the computing apparatus of claim 1, wherein providing the risk analysis comprises applying machine learning to observed user behavior (Kraemer: par. 0064; heuristics for detecting enumeration of a storage device or directory may take advantage of the observation that ransomware generally has a starting point during a search to locate data files.).
Regarding claim 7; Kraemer and Snyder disclose the computing apparatus of claim 1, wherein Kraemer further discloses providing the risk analysis comprises applying heuristic analysis to observed user behavior (Kraemer: par. 0095; the heuristics take advantage of the observation that ransomware that encrypts data at the raw device level generally still needs to be able to execute some piece of code to display the ransomware message with instructions.)
Regarding claim 8; Kraemer and Snyder disclose the computing apparatus of claim 1, Kraemer further discloses comprising a network interface, wherein the security agent is further configured to provide anonymized risk analysis to a central authority via the network interface (Kraemer: par. 0122; application reputation: applications that are not yet widely known and appear to be potential 0-day attacks, or applications that are not signed by a trusted and verified authority.).
Regarding claim 9; Kraemer and Snyder disclose the computing apparatus of claim 1, wherein Kraemer further discloses the security agent is configured to compute a plurality of profiles for the user, and to select a first scan sensitivity according to a first profile and a second scan sensitivity according to a second profile (Kraemer: par. 0053; the behavior tracking module 114 may track the behavior of computational entities and maintain threat profiles for the computational entities.).
Regarding claim 10; Kraemer and Snyder disclose the computing apparatus of claim 9, wherein Kraemer further discloses the security agent is configured to select, for a real-time scan, a sensitivity associated with an instant user profile (Kraemer: par. 0052; track events from one or more layers of the operating system (“OS”) of a computer system in real-time, within the context of a computational entity, and analyzes the monitored events.).
Regarding claim 11; Kraemer and Snyder disclose the computing apparatus of claim 9, wherein Kraemer further discloses the security agent is configured to select, for a scheduled scan, a most sensitive scan sensitivity based at least in part on a plurality of scan sensitivities associated with a plurality of user profiles (Kraemer: pars. 0023 & 0109; the second behavior include persistently scheduling the computational entity, creating a network connection, querying the computer system for system information, exhibiting suspicious provenance, obfuscating the computational entity, and assigning the score to the computational entity includes increasing the score based on the detected instances of the second behaviors; persistence-application configures itself as a service or schedules itself as a recurring job.).
Regarding claim 12; Kraemer and Snyder disclose the computing apparatus of claim 1, wherein Kraemer further discloses monitoring the user’s operation of the computing apparatus over time comprises monitoring one or more security factors (Kraemer: par. 0187; the benefit is an adaptive choice of specific lower-level encryption-detection algorithms that are well-suited for the encryption method, which can be an important factor in achieving high accuracy and both low false negative and false positive.).
Regarding claim 13; Kraemer and Snyder disclose the computing apparatus of claim 12, wherein Kraemer further discloses the one or more security factors is/are selected from the group consisting of websites visited, reputation of websites visited, content downloaded, reputation of content downloaded, stored cookies, user security settings, and use of browser incognito mode (Kraemer: par. 0117; application vector-applications originating from email applications, web browsers, chat clients, external or network drives.).
Regarding claims 14-17; Claims 14-17 are directed to one or more tangible, non-transitory computer-readable mediums which have similar scope as claims 1-3 and 6-12. Therefore, claims 14-17 remain un-patentable for the same reasons.
Regarding claims 18-20
Claims 4-5 are rejected under 35 U.S.C 103(a) as being unpatentable over Kraemer et al. (Kraemer), U.S. Pub. Number 2019/0121978, in view of Snyder et al. (Snyder), U.S. Pub. Number 2019/0179712, and further in view of Kolishchak et al. (Kolishchak), U.S. Pub. Number 2012/0210388.
Regarding claim 4; Kraemer and Snyder disclose the computing apparatus of claim 1.
Kraemer and Snyder fail to explicitly disclose providing the risk analysis comprises computing an integer or floating-point risk analysis score.
However, in the same field of endeavor, Kolishchak discloses system and method for detecting or preventing data leakage using behavior profiling wherein providing the risk analysis comprises computing an integer or floating-point risk analysis score (par. 0131; the content sensitivity (CST), content form (CF), destination (DEST), application trustworthiness (ATRST), user trustworthiness (UTRST), machine trustworthiness (MTRST), and date/time (DT) parameters may be assigned an integer value that both corresponds to a particular meaning with respect to the parameter and indicate the amount of contribution the parameter.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kolishshak into the methods of Kraemer and the system and methof of Snyder wherein providing the risk analysis comprises computing an integer or floating-point risk analysis score to provide low cost in time and money in detecting and preventing leakage in computer systems on a network (Kolishchak: par. 0007)
Regarding claim 5; Kraemer, Snyder and Kolishschak disclose the computing apparatus of claim 4, wherein Kolishschak further discloses providing the risk analysis comprises comparing the integer or floating-point risk analysis to one or more risk thresholds (par. 0131; determining the risk of data leakage (e.g., the higher the integer value, the more the risk).).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436